DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the symbol “3.” in Fig. 1 and the symbol “6.” In Fig. 4, as highlighted below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    305
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    569
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate.
Regarding claims 1, 2 and 8, Dua teaches a non-woven textile formed from a plurality of thermoplastic polymer filaments, wherein a variety of products including apparel may incorporate the non-woven textile (abstract). Dua teaches a surface of the non-woven textile may be joined with another textile element or component to form a composite element (¶ [0007]). Dua teaches a specific embodiment of a composite element including the non-woven textile in Figure 14, shown below (sheet 20). 

    PNG
    media_image3.png
    662
    809
    media_image3.png
    Greyscale

In Figure 14, the composite element includes a non-woven textile 100 and a mechanically-manipulated textile 130, wherein the textile 130 is formed by mechanically-manipulating one or more yarns 131 to form a woven or interloped structure (¶ [0105]). As seen in the figure above, both the non-woven textile and the mechanically-manipulated textile each comprise two surfaces, wherein one surface of the non-woven textile is positioned adjacent to a surface of the mechanically-manipulated textile. Dua teaches the combination of the non-woven textile 100 and textile 130 may impart some advantages over either of non-woven textile 100 and textile 130 alone (¶ [0106]). Dua teaches the advantages include imparting different degrees of permeability, durability, and stretch-resistance to specific areas of the composite element and further imparting a combination of properties that neither non-woven textile 100 nor textile 130 may impart alone (¶ [0106]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a woven structure for the mechanically-manipulated textile, because it would have been choosing one of two constructions listed, which would have been a choice from a finite number of identified, predictable solutions of a construction useful in the mechanically-manipulated textile of the composite element of Dua and possessing the benefits taught by Dua.  One of ordinary skill in the art would have been motivated to produce additional composite elements comprising a mechanically-manipulated textile with a woven structure having the benefits  
Dua fails to teach wherein the woven mechanically-manipulated textile is at least partially translucent. However, Dua does teach the mechanically-manipulating is woven (¶ [0105]) and that it is advantageous if the composite elements has breathability (¶ [0185]). Dua further teaches it is common for many products to be formed from two or more types of textiles in order to impart different properties to different areas such as breathability (¶ [0003]).
Hironori teaches a sports jacket used as sports wear (¶ [0001]) comprising a mesh material that is used to improve breathability (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of weave for the mechanically-manipulated textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the mesh material of the sports jacket of Hironori for the construction of the mechanically-manipulated textile of Dua, and thus resulting in a mechanically-manipulated textile comprising a mesh weave. The motivation for doing so would have been to provide more breathability to the composite element, as taught by Hironori.
Accordingly, by modifying the woven layer of Dua with the mesh weave of Hironori, the woven layer of Dua becomes at least partially translucent because a mesh construction contains open spaces between the yarns, as evidenced by Complete Textile Glossary, which allows light to pass through the layer (pg. 22, “Mesh Fabrics”).
Dua teaches a variety of coloring processes may be utilized to impart color to the nonwoven textile, and specifically digital printing may be utilized to deposit dye or a colorant onto either surfaces of the non-woven textile to form indicia, graphics, logos, or other aesthetic features (¶ [0179]). Dua fails to specifically teach the color is imparted through sublimation printing. 
Sawgrass teaches dye sublimation is a digital printing technology that enables the reproduction of colorful images on common everyday items including clothing (Overview, pg. 7). Sawgrass teaches advantages of dye-sublimation printing is quick and inexpensive setup and production yielding beautiful and permanent colors that are embedded in the fabric, rather than printed on the surface, wherein images on fabric will not fade or crack even after multiple washings (Overview, pg. 7).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of digital printing for imparting aesthetic features for the non-woven textile of the composite element in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to Sawgrass and choose sublimation printing as the particular type of digital printing. The motivation for doing so would have been to provide a beautiful and permanent aesthetic feature to the composite element quickly and inexpensively that will not fade or crack after multiple washings, as taught by Sawgrass.
Per claim 2, as the aesthetic feature is embedded in the surface of the composite element, the image would at least partially extend through the non-woven textile, from one surface towards the opposite surface.
Regarding claims 3 and 9, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua in view of Hironori and Sawgrass teaches the claimed invention above but fails to teach the sublimation-printed image on the non-woven textile is at least partially visible through the woven mechanically-manipulated textile. It is reasonable to presume that the visibility is inherent to Dua in view of Hironori and Sawgrass. Support for said presumption is found in the use of like a mesh weave construction for the mechanically-manipulated textile which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”) —as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to in claims 1 and 8 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”).
Regarding claims 5-6 and 13-14, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua teaches the non-woven textile includes a plurality of filaments that are at least partially formed from a thermoplastic polymer material (¶ [0191]).  Dua lists examples of the thermoplastic polymer material for the filaments of the non-woven textile, including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the filaments specifically being a terephthalate polymer. Dua is further silent with respect to the weight of the non-woven material.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the face fabric layer may include polyethylene terephthalate, among others (pg. 12, lines 4-11). Goldfine teaches the face fabric layer has a weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter (pg. 10, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the filaments of the non-woven textile and a weight of the non-woven textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the face fabric layer of the evaporative cooling fabric of Goldfine for the selection of the filament material and the weight of the non-woven textile of Dua in view of Hironori and Sawgrass. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the filaments, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the non-woven textile of the composite element of Dua in view of Hironori and Sawgrass and possessing the benefits taught by Dua, Hironori, Sawgrass, and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional non-woven textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The non-woven textile of Dua in view of Hironori, Sawgrass, and Goldfine has a basis weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter and comprises a plurality of polyethylene terephthalate filaments.

Claims 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to in claims 1 and 8 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”).
Regarding claims 4 and 10-12, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua teaches the yarns of the textile 130 may be at least partially formed from a thermoplastic polymer material (¶ [0105]) and lists examples of thermoplastic polymer material including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the yarn specifically being a terephthalate polymer. Dua is further silent in regards to the denier of the yarns and the weight of the mechanically-manipulated textile.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the backing fabric layer may generally range from about 20 denier to about 80 denier (pg. 15, lines 24-27) and teaches the fibers of the backing fabric layer may include polyethylene terephthalate (pg. 17, lines 27-29). Goldfine further teaches the backing fabric layer preferably has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter (pg. 16, lines 18-13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the yarns, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the mechanically-manipulated textile of the composite element of Dua in view of Hironori and Sawgrass and possessing the benefits taught by Dua, Hironori, Sawgrass, and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional mechanically-manipulated textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Dua in view of Hironori, Sawgrass, and Goldfine is silent with respect to the yarns of the mechanically-manipulated textile being multifilament.
Tausif teaches yarn manufacture for high-performance apparel and specifically teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn for the backing fabric layer of the evaporative cooling fabric in order to carry out an embodiment of Dua. Specially, it would have been obvious to one of ordinary skill in the pertinent art to choose a multifilament yarn, based on 
The mechanically-manipulated textile of Dua in view of Hironori, Sawgrass, Goldfine, and Tausif has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter and comprises multifilament yarns of polyethylene terephthalate having a denier of about 20 to about 80.

Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to claim 1 above, further in view of Spector US 6,112,328 (“Spector”).
Regarding claims 7 and 15, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua in view of Hironori and Sawgrass fail to teach a third layer formed from a fiberfill material. However, Dua does teach many textile products are formed from two or more types of textiles in order to impart different properties to different areas (¶ [0003]).
Spector teaches a light-weight fabric for producing outerwear garments suitable for wear on boats, beaches and in other environments in which the wearer may be exposed to rain or water, wherein the light-weight fabric comprises inner and outer skins and a layer of fiberfill material, wherein throughout the layer of fiberfill and imprisoned therein are fine, closed-cell foam plastic beads (col. 2, lines 1-5, 29-35). Spector teaches the outerwear garment, and thus the layer of fiberfill material, is light weight and comfortable, breathable, and when saturated with water, can be squeezed to expel the water and then quickly dry out (col. 2, lines 10-18). Spector teaches the layer of fiberfill material imparts thermal insulation-characteristics to the fabric and the fine, closed-cell foam plastic beads within the layer of fiberfill impart buoyancy and quick-dry properties to the fabric (col. 2, lines 33-27).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the composite element of Dua in view of Hironori and Sawgrass, based on the teaching of Spector.  The motivation for doing so would have been to impart thermal insulation-characteristics, quick-dry properties, buoyancy, and breathability, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the non-woven textile (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, and fiberfill layer, in that order), because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Sawgrass, and Spector possessing the benefits taught by Dua, Hironori, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 16, Dua in view of Hironori, Sawgrass, and Spector teach the composite element of claim 15, as described above. Spector further teaches an outer skin adjacent to the layer of fiberfill, wherein the outer skin is formed of woven synthetic plastic fibers which renders the layer water-resistant and breathable (col. 2, lines 29-32). Spector further teaches the synthetic plastic fibers of the outer skin have the benefits of being high-strength (col. 2, lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the composite element of Dua in view of Hironori, Sawgrass, and Spector, based on the teaching of Spector.  The motivation for doing 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer adjacent to the layer of fiberfill material (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, fiberfill layer, and outer skin in that order), because it would have been choosing one of four placements in which the outer skin could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Sawgrass and Spector possessing the benefits taught by Dua, Hironori, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the outer skin having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)— Goldfine WO 01/08883 A1 (“Goldfine”), “Yarn and thread manufacturing methods for high-performance apparel) by Tausif et al. (“Tausif”), Sawgrass Technologies “Sublimation 101” (“Sawgrass”), and Spector US 6,112,328 (“Spector”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate.
Regarding claims 17-19, Dua teaches a non-woven textile formed from a plurality of thermoplastic polymer filaments, wherein a variety of products including apparel may incorporate the non-woven textile (abstract). Dua teaches a surface of the non-woven textile may be joined with another textile element or component to form a composite element (¶ [0007]). Dua teaches a specific 

    PNG
    media_image3.png
    662
    809
    media_image3.png
    Greyscale

In Figure 14, the composite element includes a non-woven textile 100 and a mechanically-manipulated textile 130, wherein the textile 130 is formed by mechanically-manipulating one or more yarns 131 to form a woven or interloped structure (¶ [0105]). As seen in the figure above, both the non-woven textile and the mechanically-manipulated textile each comprise two surfaces, wherein one surface of the non-woven textile is positioned adjacent to a surface of the mechanically-manipulated textile. Dua teaches the combination of the non-woven textile 100 and textile 130 may impart some advantages over either of non-woven textile 100 and textile 130 alone (¶ [0106]). Dua teaches the advantages include imparting different degrees of permeability, durability, and stretch-resistance to specific areas of the composite element and further imparting a combination of properties that neither non-woven textile 100 nor textile 130 may impart alone (¶ [0106]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a woven structure for the mechanically-manipulated textile, because it would have been choosing one of two constructions listed, which would have been a choice from a finite number of identified, predictable solutions of a construction useful in the mechanically-manipulated textile of the composite element of Dua and possessing the benefits taught  
Dua fails to teach wherein the woven mechanically-manipulated textile is at least partially translucent. However, Dua does teach the mechanically-manipulating is woven (¶ [0105]) and that it is advantageous if the composite elements has breathability (¶ [0185]). Dua further teaches it is common for many products to be formed from two or more types of textiles in order to impart different properties to different areas such as breathability (¶ [0003]).
Hironori teaches a sports jacket used as sports wear (¶ [0001]) comprising a mesh material that is used to improve breathability (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of weave for the mechanically-manipulated textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the mesh material of the sports jacket of Hironori for the construction of the mechanically-manipulated textile of Dua, and thus resulting in a mechanically-manipulated textile comprising a mesh weave. The motivation for doing so would have been to provide more breathability to the composite element, as taught by Hironori.
Accordingly, by modifying the woven layer of Dua with the mesh weave of Hironori, the woven layer of Dua becomes at least partially translucent because a mesh construction contains open spaces between the yarns, as evidenced by Complete Textile Glossary, which allows light to pass through the layer (pg. 22, “Mesh Fabrics”).
Dua teaches the yarns of the textile 130 may be at least partially formed from a thermoplastic polymer material (¶ [0105]) and lists examples of thermoplastic polymer material including polyester (¶ 
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the backing fabric layer may generally range from about 20 denier to about 80 denier (pg. 15, lines 24-27) and teaches the fibers of the backing fabric layer may include polyethylene terephthalate (pg. 17, lines 27-29). Goldfine further teaches the backing fabric layer preferably has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter (pg. 16, lines 18-13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the yarns of the mechanically-manipulated textile, as well as the denier of the yarns and a weight of the textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the backing fabric layer of the evaporative cooling fabric of Goldfine for the material and denier of the yarns and the weight for the mechanically-manipulated textile of Dua. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the yarns, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the mechanically-manipulated textile of the composite element of Dua in view of Hironori and possessing the benefits taught by Dua, Hironori and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional mechanically-manipulated textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Dua in view of Hironori and Goldfine is silent with respect to the yarns of the mechanically-manipulated textile being multifilament.
Tausif teaches yarn manufacture for high-performance apparel and specifically teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn for the backing fabric layer of the evaporative cooling fabric in order to carry out an embodiment of Dua. Specially, it would have been obvious to one of ordinary skill in the pertinent art to choose a multifilament yarn, based on the teaching of Tausif.  The motivation for doing so would have been to add flexibility to the composite element, as taught by Tausif.
The mechanically-manipulated textile of Dua in view of Hironori, Goldfine, and Tausif has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter and comprises multifilament yarns of polyethylene terephthalate having a denier of about 20 to about 80.

Dua teaches the non-woven textile includes a plurality of filaments that are at least partially formed from a thermoplastic polymer material (¶ [0191]).  Dua lists examples of the thermoplastic polymer material for the filaments of the non-woven textile, including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the filaments specifically being a terephthalate polymer. Dua is further silent with respect to the weight of the non-woven material.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the face fabric layer may include polyethylene terephthalate, among others (pg. 12, lines 4-11). Goldfine teaches the face fabric layer has a weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter (pg. 10, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the filaments of the non-woven textile and a weight of the non-woven textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the face fabric layer of the evaporative cooling fabric of Goldfine for the selection of the filament material and the weight of the non-woven textile of Dua in view of Hironori. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the filaments, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the non-woven textile of the composite element of Dua in view of Hironori and Lin and possessing the benefits taught by Dua, Hironori and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional non-woven textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The non-woven textile of Dua in view of Hironori and Goldfine has a basis weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter and comprises a plurality of polyethylene terephthalate filaments.

Dua teaches a variety of coloring processes may be utilized to impart color to the nonwoven textile, and specifically digital printing may be utilized to deposit dye or a colorant onto either surfaces of the non-woven textile to form indicia, graphics, logos, or other aesthetic features (¶ [0179]). Dua fails to specifically teach the color is imparted through sublimation printing. 
Sawgrass teaches dye sublimation is a digital printing technology that enables the reproduction of colorful images on common everyday items including clothing (Overview, pg. 7). Sawgrass teaches advantages of dye-sublimation printing is quick and inexpensive setup and production yielding beautiful and permanent colors that are embedded in the fabric, rather than printed on the surface, wherein images on fabric will not fade or crack even after multiple washings (Overview, pg. 7).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of digital printing for imparting 
Per claim 18, as the aesthetic feature is embedded in the surface of the composite element, the image would at least partially extend through the non-woven textile, from one surface towards the opposite surface.

Dua in view of Hironori, Goldfine, Tausif and Sawgrass fail to teach a third layer formed from a fiberfill material. However, Dua does teach many textile products are formed from two or more types of textiles in order to impart different properties to different areas (¶ [0003]).
Spector teaches a light-weight fabric for producing outerwear garments suitable for wear on boats, beaches and in other environments in which the wearer may be exposed to rain or water, wherein the light-weight fabric comprises inner and outer skins and a layer of fiberfill material, wherein throughout the layer of fiberfill and imprisoned therein are fine, closed-cell foam plastic beads (col. 2, lines 1-5, 29-35). Spector teaches the outerwear garment, and thus the layer of fiberfill material, is light weight and comfortable, breathable, and when saturated with water, can be squeezed to expel the water and then quickly dry out (col. 2, lines 10-18). Spector teaches the layer of fiberfill material imparts thermal insulation-characteristics to the fabric and the fine, closed-cell foam plastic beads within the layer of fiberfill impart buoyancy and quick-dry properties to the fabric (col. 2, lines 33-27).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the composite element 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the non-woven textile (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, and fiberfill layer, in that order), because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Goldfine, Tausif, Sawgrass, and Spector possessing the benefits taught by Dua, Hironori, Goldfine, Tausif, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 20, Dua in view of Hironori, Goldfine, Tausif, Sawgrass, and Spector teach the composite element of claim 19, as described above. Spector further teaches an outer skin adjacent to the layer of fiberfill, wherein the outer skin is formed of woven synthetic plastic fibers which renders the layer water-resistant and breathable (col. 2, lines 29-32). Spector further teaches the synthetic plastic fibers of the outer skin have the benefits of being high-strength (col. 2, lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the composite element of Dua in view of Hironori, Goldfine, Tausif, Sawgrass, and Spector, based on the teaching of Spector.  The motivation for doing so would have been to impart water-resistance, breathability, and high-strength to the composite element, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer adjacent to the layer of fiberfill material (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, fiberfill layer, and outer skin in that order), because it would have been choosing one of four placements in which the outer skin could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Goldfine, Tausif, Sawgrass and Spector possessing the benefits taught by Dua, Hironori, Goldfine, Tausif, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the outer skin having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0268142 A1 recites a one-way vision display panel assembly including a perforated panel formed of flexible material and an ink retention layer (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786